DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
This Office action is in response to amendment of July 29, 2011 which amended claims 1, 2, 7, 9, 14, 15, 16 and 20; and, added new claims 27-30.	

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 12-17 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 lines 17-23 are vague and indefinite  because it is unclear if each of the transmission disconnect, opening of the pressure relief valve and diverting flow must be done or if only one maybe done. As worded it seems all the functions are done but “or combinations thereof” seems to that the individual functions may be performed. For purposes of examination only one function will need to be performed. Claims 8 and 15 are rejected for similar language.
	Claims 7, 14 and 20 are confusing  because independent claims 1, 8 and 15 from which they depend set forth that either the energy of the pump system is decreased or else the energy of the system is controlled to remain the same. The noted claims are confusing because it is unclear if an additional option is being set forth of having an operational state where the energy of the system is increased (in addition to decreasing or without decreasing the energy) or if the functions set forth are additional functions added onto the  already set forth two altered operational states.
	Claims 27-29 are unclear because they set forth that “the energy of the pumping system is the energy stored in the motor or engine”. As worded it seems all the pump energy is stored in the motor or the engine, i.e. the inertia of these elements, which is not the case for the application as disclosed since the fluid is disclosed as having energy. 
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-10, 12-17 and 20-29 as understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiegman et al (USPAP 2016/0195082) in view of Moseley et al (USPAP 2017/0285668).
	With regards to claims 1, 8 and 15, Wiegman discloses a fracturing system for operation at a well site where there are multiple pumping systems (202) connected to a well 224. Further there is a control system (see for example controller 126, 226 and the controller illustrated in Fig. 4 having a processor 412 and memory 414 having a non-transitory computer readable medium storing instructions in the form of a program) which as shown at 416 in Fig. 4 and described in [0027] receives one or more operational parameters (such as pressure, load or flow rate see [0027], claims 12, 14, 21 and 23) and then performs feedback control on the pump drive to maintain desired conditions. Feedback control, as is well known, compares a feedback signal to an expected value to determine a deviation (i.e. determines a triggering event) and then generates a correction signal (i.e. determines a mitigation step), once the correction signal is generated the signal is applied to the motor of the pump which needs the pressure correction (i.e. initiates the mitigation step by identifying the pumping system and selectively altering the operational state of the pump).  The controller/instructions change the speed (which can be increasing and decreasing the speed) of the motor driving the pump when it does/initiates the mitigation step (i.e. adjust the inertia of the system and when increasing the speed would be increasing the inertia, thus teaching claims 7, 14, and 20 as understood). The changing of the speed of the motor results in “modifying a fluid discharge rate of the pump”. Decreasing the rotational speed of a rotating object decreases the energy of the device, thus the varying of the speed decreases the energy  of the pumping system. Wiegman does not disclose either engaging a transmission disconnect, opening of a pressure relief valve and/or diverting flow of fluid.
	Moseley et al discloses a fracturing pump system (see Fig. 1) which delivers fracturing fluid from a pressurized fluid source 101 (such as a plurality of fracturing fluid pumps [0020]) to a wellbore 103 via a high-pressure tubing/delivery manifold 103. The system includes sensors 104, 102that generate an operational parameter (i.e. the delivered pressure) associated with the plurality of pump units to a control unit which compares the pressures to a threshold and when the pressure exceeds the threshold initiates a mitigation step of opening pressure relief valve assemblies 122, 123 to decrease the pressure, i.e. decrease the energy, associated with the system.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to add a pressure relief valve to the high pressure delivery line and to add the relief valve monitoring and control function as taught by Mosely et al to the similar fracturing pump system and controller of Wiegman et al in order to obtain the predictable result of preventing damage to the fracturing system as described in Moseley et al at [0005], KSR Int' l Co. V. Teleflex Inc. 550 U.S.__, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
	
It is noted that because of the “or” of claim 1 line 25 the material of lines 27-30 is not required and thus the combination of Wiegman et al and Moseley et al make obvious the claimed invention.
	With regards to claims 2, 9 and 16 a feedback system is designed to return the system to a normal or desired operational state, i.e. resuming operation, once the disturbance triggering event has been corrected. See [0008] of Wiegman et al which discusses the closing the relief valve once the pressure is below the threshold.
	With regards to claims 3, 10, and 17 the controller of Fig. 4 controls plural pumps (pumps 1, 2, 3).
	With regards to claims 13, 22 and 24 wellhead pressure (see [0027], wellhead pressure is a parameter associated with a wellhead) may be one of the operational parameters.
With regards to claims 8-10, and 12-14, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.
With regards to claims 25 and 26 the sensed pressures of Mosely exceeding the threshold teach the claimed limitation.
	With regards to claims 27-29 the motors of the drive for the pumps inherently store and have inertia and thus meet the claimed limitation as understood.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-10, 12-17 and 20-29  have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to the independent claims (canceling the step/function of determining the mitigation step) have overcome the previous rejections set forth under 35 USC 112(a).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golden et al teaches a fracturing system having pressure relief valves and Van Hoorn et al teaches a fracturing system having a transmission with clutches, i.e. transmission disconnects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
September 11,2022